Exhibit 10.3

 

B. RILEY FINANCIAL, INC.

 

Amended and Restated 2009 Stock Incentive Plan

 

STOCK BONUS PROGRAM

 

This Stock Bonus Program is being implemented under the B. Riley Financial, Inc.
Amended and Restated 2009 Stock Incentive Plan (the “Plan”) for the purpose of
attracting and retaining the best available personnel for service to the
Company. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Stock Bonus Program.

 

Pursuant to Section 7 of the Plan, the Committee may grant Unrestricted Share
Awards to Eligible Persons. Any Unrestricted Share Awards granted under this
Stock Bonus Program shall be governed by the Plan and subject to the terms set
forth herein.

 

1.          Eligibility. The Committee will determine, in its sole discretion,
the Eligible Persons to whom grants of Unrestricted Share Awards will be made
and the number of Shares subject to each Unrestricted Share Award, subject in
each case to the limitations set forth in the Plan, including, but not limited
to, Sections 3 and 4(b) of the Plan.

 

2.          Rights as Stockholder. Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Unrestricted Shares
unless and until certificates representing such Unrestricted Shares will have
been issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant or Participant’s broker.

 

3.          No Effect on Employment. Except as otherwise provided in a written
employment agreement between the Participant and the Company and its Affiliates,
the Participant’s employment with the Company and its Affiliates is on an
at-will basis only. Accordingly, the terms of the Participant’s employment with
the Company and its Affiliates will be determined from time to time by the
Company or the Affiliate employing the Participant (as the case may be), and the
Company or the Affiliate will have the right, which is hereby expressly
reserved, to terminate or change the terms of the employment of the Participant
at any time for any reason whatsoever, with or without good cause or notice.

 

4.          Tax Withholding. The Unrestricted Shares will be paid to the
Participant, (or, in the event of the Participant’s death, the Participant’s
Beneficiary or, if no Beneficiary is designated or surviving, to the person or
persons to whom the Participant’s rights under the Unrestricted Share Award pass
by will or the laws of descent and distribution), provided that the Participant
must arrange for the satisfaction of the minimum amount of Withholding Taxes in
a manner acceptable to the Company.

  

a)By Share Withholding. If permissible under Applicable Law and upon the
exercise of the Company’s sole discretion, the Participant authorizes the
Company to withhold from those Unrestricted Shares otherwise issuable to the
Participant the whole number of Shares sufficient to satisfy the minimum
applicable Withholding Taxes. The Participant acknowledges that the withheld
Shares may not be sufficient to satisfy the Participant’s minimum Withholding
Taxes. Accordingly, the Participant agrees to pay to the Company or any
Affiliate as soon as practicable, including through additional payroll
withholding, any amount of the Withholding Taxes that are not satisfied by the
withholding of Shares described above.

 



1

 



b)By Sale of Shares. Upon the exercise of the Company’s sole discretion and
unless the Participant determines to satisfy the Withholding Taxes by some other
means in accordance with clause (iii) below, the Participant’s acceptance of
this Award constitutes the Participant’s instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Participant’s behalf a whole number of Shares from those
Shares issuable to the Participant as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum applicable
Withholding Taxes. Such Shares will be sold on the day such Withholding Taxes
arise or as soon thereafter as practicable. The Participant will be responsible
for all broker’s fees and other costs of sale, and the Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. To the extent the proceeds of such sale
exceed the Participant’s minimum Withholding Taxes, the Company agrees to pay
such excess in cash to the Participant. The Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Participant’s minimum Withholding Taxes. Accordingly, the
Participant agrees to pay to the Company or any Affiliate as soon as
practicable, including through additional payroll withholding, any amount of the
Withholding Taxes that is not satisfied by the sale of Shares described above.

 

c)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of business days as determined by the
Committee) before any Withholding Taxes arise (e.g., a vesting date), the
Participant may elect to satisfy the Participant’s Withholding Taxes by
delivering to the Company an amount that the Company determines is sufficient to
satisfy the Withholding Taxes by (x) wire transfer to such account as the
Company may direct, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Committee.

 

Notwithstanding the foregoing, the Company or an Affiliate also may satisfy any
Withholding Taxes by offsetting any amounts (including, but not limited to,
salary, bonus and severance payments) payable to the Participant by the Company
and/or an Affiliate. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all Withholding Taxes due
in connection with an Unrestricted Share Award the Participant agrees to pay the
Company the amount of such deficiency in cash within five (5) days after
receiving a written demand from the Company to do so, whether or not the
Participant is an employee of the Company at that time.

 

5.          Additional Conditions to Issuance of Stock. If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Unrestricted Shares upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Unrestricted Shares to the Participant, such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

 



2

 

 

6.          Plan Governs. This Stock Bonus Program and the Stock Bonus Award
Agreement are subject to all terms and provisions of the Plan. In the event of a
conflict between one or more provisions of this Stock Bonus Program or the Stock
Bonus Award Agreement and one or more provisions of the Plan, the provisions of
the Plan will govern.

 

7.          Committee Authority. The Committee will have the power to interpret
the Plan and this Stock Bonus Program and to adopt such rules for the
administration, interpretation and application of this Stock Bonus Program as
are consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to this
Stock Bonus Program.

 

8.          Severability. In the event that any provision in this Stock Bonus
Program is held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Stock Bonus Program.

 

* * *

 



3

 

 

B. RILEY FINANCIAL, INC.

 

Amended and Restated 2009 Stock Incentive Plan

 

STOCK BONUS AWARD AGREEMENT 



          Name:            

 You (the “Participant”) have been granted _________ Unrestricted Shares for
past services, subject to the terms and conditions of the Plan, the Stock Bonus
Program and this Stock Bonus Award Agreement (collectively, the “Agreement”).
Additional terms of this grant are as follows:

          Grant Date:               Vesting Schedule: Fully vested as of the
Grant Date        

 The Participant acknowledges and agrees that this Agreement does not constitute
an express or implied promise of continued engagement as an employee,
consultant, or director, as applicable, for any period, or at all, and shall not
interfere with the Participant’s right or the Company’s right to terminate the
Participant’s relationship with the Company at any time, with or without cause.

 

 The Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Agreement.

 

 By the Participant’s signature below, the Participant agrees that the Agreement
constitutes the Participant’s entire agreement with respect to this award and
may not be modified adversely to the Participant’s interest except by means of a
writing signed by the Company.

 

[Remainder of Page Left Intentionally Blank]

 



4

 

  



Participant Acknowledges and Agrees:

 

The Participant acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Participant has reviewed this Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Agreement and fully understands all provisions of the Agreement
and the Plan.

 

The Participant further acknowledges that, from time to time, the Company may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Participant to liability for engaging in any transaction
involving the sale of the Company’s Shares. The Participant further acknowledges
and agrees that, prior to the sale of any Shares acquired under this Award, it
is the Participant’s responsibility to determine whether or not such sale of
Shares will subject the Participant to liability under insider trading rules or
other applicable federal securities laws.

 

The Participant understands that the Award is subject to the Participant’s
consent to access this Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm, if
applicable. By signing below (or providing an electronic signature by clicking
below) and accepting the grant of the Award, the Participant: (i) consents to
access electronic copies (instead of receiving paper copies) of the Plan
Documents via the Company’s intranet or the website of the Company’s designated
brokerage firm, if applicable; (ii) represents that the Participant has access
to the Company’s intranet or the website of the Company’s designated brokerage
firm, if applicable; (iii) acknowledges receipt of electronic copies, or that
the Participant is already in possession of paper copies, of the Plan Documents;
and (iv) acknowledges that the Participant is familiar with and accepts the
Award subject to the terms and provisions of the Plan Documents.

 

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

The Participant hereby agrees that all questions of interpretation and
administration relating to the Plan and this Agreement shall be resolved by the
Committee.

 

[Remainder of Page Left Intentionally Blank]

 



5

 

 



        Date:             Participant’s Signature               Participant’s
Printed Name               Address               City, State & Zip

 



6

          

